DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


REJECTION BASED ON EDY
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Published Application 2008/0179356 to Edy.
Regarding claim 1, Edy discloses a V-shaped liquid bladder (Annotated Fig. 2 below) comprising: a left wing and a right wing, wherein the left wing joins the right wing to create a substantially hollow volume for storing liquids, the left wing and the right wing being oriented to have upper ends distal each other and lower ends converging towards each other to form a junction (Annotated Fig. 2 below); additional hollow arms extend from and are in fluid communication with a lower portion of the wings to create additional volumes wherein a first arm extends from the left wing and a second arm extends from the right wing (Annotated Fig. 2 below); a lower portion of the junction forms a funnel for dispensing the liquids (Annotated Fig. 2 below); the funnel is attached to a drinking pipe (Annotated Fig. 2 below), and the drinking pipe allows liquids to flow to an upper distal end of the left or right wing for accessing the liquids within the volume (the drinking pipe is capable of this function).

    PNG
    media_image1.png
    349
    884
    media_image1.png
    Greyscale

				Edy Annotated Fig. 2
Regarding claim 5, Edy discloses wherein the drinking pipe can be fixed or removably attached from the center of the funnel (the drinking pipe is either permanently or removably secured in Fig. 2, either of which would satisfy the claim language).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edy in view of US Published Application 2015/0053718 to Lyon.
Regarding claim 4, Edy fails to disclose the claimed material.  However, Lyon discloses a hydration backpack in which the bladder is comprised of silicone (para. 0103).  It would have been obvious to one of ordinary skill to have made the bladder from silicone because doing so only involves choosing from a finite number of predictable materials to use in a hydration backpack.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edy in view of US Patent 5,947,378 to Rebotier.
Regarding claim 11, Edy fails to disclose a freezable component as claimed.  However, Rebotier discloses a drinking pipe including a freezable component (74 – Fig. 4a; Col. 6, lines 21-26; 74 is capable of being frozen) positioned inline to the center of the drinking pipe to chill liquids that flow around it.  It would have been obvious to one of ordinary skill to have included a freezable component in the drinking tube in Edy to allow for cooling or heating the liquid flow, as taught by Rebotier (see abstract, for example).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edy in view of US Patent 8,357,020 to Hansbro.
Regarding claim 12, Edy fails to disclose water filtration.  However, Hansbro discloses a wearable hydration pack including a water filtration component (224) that is placed in-line with the liquid flow of the drinking pipe (18; Col. 4, lines 28-33), thereby allowing a user access to filtered liquids.  It would have been obvious to one of ordinary skill to have included a filter in the drinking pipe in Edy to provide clean water to the user, as taught by Hansbro (see abstract).   
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edy in view of US Patent 10,188,230 to Hambrock.
Regarding claim 13, Edy fails to disclose a flow sensor as claimed.  However, Hambrock discloses a hydration device including a fluid flow sensor (Fig. 5C) placed in-line with the fluid flow of the drinking pipe (the flow passes through 520); and wherein the fluid flow sensor can include a wired or wireless connectivity to a computing device such a mobile phone, tablet, or computer to track a user's liquid consumption (Bluetooth – Col. 18, lines 19-24).  It would have been obvious to one of ordinary skill to have included a fluid flow sensor in line with the drinking pipe in Edy because it would allow the user to monitor their fluid intake, as taught by Hambrock (Col. 3, lines 51-53).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edy in view of US Published Application 2013/0277991 to Wu, Iphonefaq.org and Phonearena.com.
Regarding claim 14, Edy fails to disclose speakers and microphones.  However, Wu discloses that it is known to attach a cell phone to a shoulder strap using a holder (Figs. 1, 5).  It would have been obvious to one of ordinary skill to have used Wu’s holder to hold a cell phone on the shoulder strap in Edy because it would allow the user to store the phone while keeping it in an accessible place.  The combination would appear to disclose multiple speakers (one for using the phone next to the user’s head and one when using the phone on “speaker” setting) and multiple microphones (one for using the phone next to the user’s head and one when using the phone on “speaker” setting) on the shoulder strap.  However, to the extent there is any doubt, Iphonefaq discloses that it is known to use multiple speakers and Phonearena.com discloses that it is known to use multiple microphones on a phone.  It would have been obvious to one of ordinary skill to have included multiple speakers and microphones because it would improve the sound emitted from and transmitted to the phone.  The combination discloses wired or wireless speakers and microphones placed on the shoulder straps of the bladder to enable a user to listen to audio or take a phone call while using the liquid bladder (the phone is attached to the shoulder strap, has multiple speakers and microphones, and allows for listening to audio or taking a phone call as claimed).  It is noted that It would have also been obvious to one of ordinary skill to have held a cell phone on each strap as desired because doing so only involves a mere duplication of known elements having only predictable results.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Further, the modification would allow the user to hold a personal cell phone on one strap and a work cell phone on the other strap as needed.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edy in view of US Patent 7,490,740 to Robins.
Regarding claim 16, Edy discloses a wearable liquid bladder comprising, a left wing and a right wing, the right wing having an upper end and an oppositely disposed lower end, the left wing having an upper end and an oppositely disposed lower end, wherein the lower end of the left wing joins the lower end of the right wing to create a substantially hollow volume for storing liquids, the left wing and right wing diverging from each other as they extend upwardly from the lower ends towards the upper ends of the left and right wings (Annotated Fig. 2); additional arms extend from and are in in fluid communication with a lower portion of the wings to create additional volume, wherein one arm extends from the left wing and another arm extends from the right wing (Annotated Fig. 2); the wings and the arms meet at the lower ends of the wings to create a funnel for dispensing the liquids (Annotated Fig. 2); wherein a drinking pipe can be attached to access the liquids within the volume (Annotated Fig. 2).  The combination fails to disclose an outlet pipe and a drinking pipe attached to the outlet pipe.  However, Robins discloses a hydration backpack including an outlet pipe (see pipe portion of 130 – Fig. 4) and a drinking pipe (150) attached to the outlet pipe.  It would have been obvious to one of ordinary skill to have included an outlet pipe and drinking pipe in the combination because it would allow for easy cleaning and replacement of the drinking pipe as desired.  Further, the connection only requires a simple substitution of one known, equivalent drinking line connection for another to obtain predictable results.

REJECTION BASED ON MCCOOK
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,282,557 to McCook in view of Edy.
Regarding claim 1, McCook discloses a liquid bladder (24) and a drinking pipe (78).  McCook fails to disclose the specific details of the bladder.  However, Edy discloses a V-shaped liquid bladder (Annotated Fig. 2) comprising: a left wing and a right wing, wherein the left wing joins the right wing to create a substantially hollow volume for storing liquids, the left wing and the right wing being oriented to have upper ends distal each other and lower ends converging towards each other to form a junction (Annotated Fig. 2); additional hollow arms extend from and are in fluid communication with a lower portion of the wings to create additional volumes wherein a first arm extends from the left wing and a second arm extends from the right wing (Annotated Fig. 2); a lower portion of the junction forms a funnel for dispensing the liquids (Annotated Fig. 2); the funnel is attached to a drinking pipe (Annotated Fig. 2), and the drinking pipe allows liquids to flow to an upper distal end of the left or right wing for accessing the liquids within the volume (the drinking pipe is capable of this function).  It would have been obvious to one of ordinary skill to have used Edy’s bladder shape in McCook because doing so only involves a simple substitution of one known, equivalent hydration bladder shape for another to obtain predictable results.  In the combination, the shoulder straps (66, 68 – McCook) would connect to the bladder at 190a,b (Edy), straps (38, 40 – McCook) would be added to the outer ends of the bladder to connect around the user’s waist, and the second end of the shoulder straps would connect either to the bladder or to the waist straps.    
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCook and Edy, further in view of US Patent 6,685,072 to Ho.
Regarding claim 15, the combination from claim 1 fails to disclose airflow protrusions.  However, Ho discloses a backpack that includes a series of spaced-apart bumps or other protrusions (12) that protrude out from a flat surface of the backpack, thereby allowing airflow between the surface of the backpack and a user's body.  It would have been obvious to one of ordinary skill to have included protrusions on the user-side of the bladder because it would permit air ventilation as taught by Ho (see abstract).

REJECTION BASED ON ROBINS
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,490,740 to Robins in view of US Patent 8,020,730 to Liang.
Regarding claim 1, Robins discloses a liquid bladder (50) and a drinking pipe (150).  Robins fails to disclose the specific details of the bladder.  However, Liang discloses a V-shaped liquid bladder (Annotated Fig. 6A below) comprising: a left wing and a right wing, wherein the left wing joins the right wing to create a substantially hollow volume for storing liquids, the left wing and the right wing being oriented to have upper ends distal each other and lower ends converging towards each other to form a junction (Annotated Fig. 6A below); additional hollow arms extend from and are in fluid communication with a lower portion of the wings to create additional volumes wherein a first arm extends from the left wing and a second arm extends from the right wing (Annotated Fig. 6A below); a lower portion of the junction forms a funnel for dispensing the liquids (Annotated Fig. 6A below).  It would have been obvious to one of ordinary skill to have used Liang’s bladder shape in Robins because doing so only involves a simple substitution of one known, equivalent hydration bladder shape for another to obtain predictable results.  Further, using Liang’s bladder shape would tend to prevent sloshing of the liquid, as taught by Liang (see title, for example).  The combination discloses the funnel is attached to a drinking pipe (the funnel (Liang) would connect to Robins’ drinking pipe), and the drinking pipe allows liquids to flow to an upper distal end of the left or right wing for accessing the liquids within the volume (the drinking pipe is capable of this function).  

    PNG
    media_image2.png
    520
    507
    media_image2.png
    Greyscale

			Liang Annotated Fig. 6A
Regarding claim 7, the combination from claim 1 discloses wherein the drinking pipe can be fixed or removably attached to the funnel (via 144 – Robins) and laid across the rear facing surface of the bladder to an upper distal end of the left or right wings of the bladder using a hook and fastener, hoop channels, or other attachment means (Robins uses the material sleeve (22) and clip (186) to hold the drinking pipe in place).
Allowable Subject Matter
Claims 2-3 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive.  
As to applicant’s argument that the prior art fails to disclose the newly claimed V-shaped bladder, see the new rejections based on Edy and Liang above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734